DETAILED ACTION
This office action is in response to communication filed on 07/21/2022. Claims 1 and 8 have been amended. Claims 3 and 10 have been canceled. Claims 1-2, 4-9, and 11-15 are pending on this application.

Allowable Subject Matter
1-2, 4-9, and 11-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Yoshida Pub. No. 2013/0341489.
	Yoshida discloses:
	Fig. 8 an apparatus of a solid image device 100
Fig. 6 a detailed circuit of analog-to-digital (AD) converter 805 in Fig. 8 comprising a comparator (CMP). 
	Fig. 9 a detailed circuit of ramp signal generator 808 and reference generator 807 in Fig. 8.
	Fig. 10 a detailed circuit of Transconductor amplifier 804 in Fig. 8
 Fig. 8 of Yoshida discloses an apparatus (100) comprising: a transimpedance amplifier (Transimpedance 804; see Fig. 10) configured to convert an input signal (From Pixel in Fig. 8)  from current (input current from pixel to transimpedance amplifier 804)  to voltage (output Voltage of 804); a comparator (AD 805; see Fig. 6 for discloses a comparator CMP of AD converter Fig. 8) connected to the transimpedance amplifier (804); a switch bias set (Sw5, Sw6 in Fig. 6) connected to the comparator (CMP in Fig. 6); a switch side capacitor (capacitors cp4, cp3…cp0 in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp side capacitor (capacitor cp5 with RAMP signal in Fig. 6) in parallel with the switch bias set (Sw5, Sw6 in Fig. 6); a ramp generator (808) connected to the comparator (CMP in Fig. 6) via the ramp side capacitor (capacitor cp5 in Fig. 6), wherein the ramp generator (808; see Fig. 9) is configured to generate a ramp signal (Ramp Signal in Fig. 6); a counter (counter 102 in Fig. 6); and a memory (806) connected to the comparator (AD 805; see Fig. 6 for discloses a comparison of AD 804), wherein the memory (806) is configured to store an output of the comparator (805).  

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the switch bias set comprises a first switch, a second switch, and a third switch, and wherein a rough voltage of the input signal is determined based on a coarse conversion comparison between a voltage of the input signal and a voltage of reference voltages generated via the first switch, the second switch, and the third switch.
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the switch bias set comprises a first switch, a second switch, and a third switch, and wherein a rough voltage of the input signal is determined based on a coarse conversion comparison between a voltage of the input signal and a voltage of reference voltages generated via the first switch, the second switch, and the third switch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/01/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845